DETAILED ACTION
This action is responsive to communications: Application filed on 2/18/2022. 
Claims 1 – 9 are pending in the case. Claims 1, 8, and 9 are independent. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 – 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims do not logical flow and make sense, I tis unclear what is being claimed. For example, it is unclear what is to be hidden and when.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(paragraph block(s) 1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(paragraph block(s) 1)/(a)(2) as being anticipated by Rachi (US20160085757A1).
Regarding claims 1, 8, and 9, Rachi teach a dictionary storage that stores headwords and dictionary contents associated with information corresponding to the headwords (paragraph block(s) 0047);
Rachi teach an input device that inputs a character string in accordance with an input operation (paragraph block(s) 0030 and 0031); and
Rachi teach a processor that makes a question for learning the character string, based on a character string entered to the input device as a search target for a headword of the dictionary contents and an input operation of entering the character string to the input device (paragraph block(s) 0072 and 0076).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rachi (US20160085757A1) as applied to claim 1 above, and further in view of Ichikawa (US20170186332A1).
Regarding claim 2, Rachi do not explicitly teach wherein the processor makes a fill-in-the-blank question including a hidden word in which at least one character of the character string is hidden
Ichikawa teach wherein the processor makes a fill-in-the-blank question including a hidden word in which at least one character of the character string is hidden (paragraph block(s) 0227; Fig 19).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Ichikawa with the teachings of Rachi because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (learning systems are known to provide students fill-in-the-blank questions), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.

Regarding claim 6, Rachi teach wherein the processor executes a search for the headword of the dictionary contents by the first character string input by the input device, and causes to display information corresponding to the first character string on the display unit, executes a search for the headword of the dictionary contents by a second character string input by the input device, and causes to display information corresponding to the second character string on the display unit, and makes the hidden word with the character positions of different characters between the first character string and the second character string hidden (paragraph block(s) 0072).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rachi (US20160085757A1) as applied to claim 1 above, and further in view of Hoshino et al. (US20120023398A1).
Regarding claim 7, Rachi do not explicitly teach wherein the processor generates at least one similar character string partially different from the character string, and makes a multiple choice question including the character string and the similar character string
Hoshino et al. teach wherein the processor generates at least one similar character string partially different from the character string, and makes a multiple choice question including the character string and the similar character string (paragraph block(s) 1153 – 1157).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Hoshino et al. with the teachings of Rachi because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions (learning systems are known to provide students multiple choice questions), and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN HILLERY whose telephone number is (571)272-4091. The examiner can normally be reached M-F 10:30 am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN HILLERY/Primary Examiner, Art Unit 3715